


Exhibit 10.24

 

REIMBURSEMENT AND INDEMNIFICATION AGREEMENT
AND LEASE AMENDMENT

 

This Agreement is entered this 24 day of March, 1994, by and between ELDORADO
HOTEL ASSOCIATES LIMITED PARTNERSHIP, a Nevada limited partnership (hereinafter
“Eldorado”), and CS&Y ASSOCIATES, a Nevada general partnership (hereinafter
“CS&Y”).

 

WHEREAS, Eldorado and CS&Y have entered into a Lease Agreement originally dated
July 21, 1972, as amended by an Addendum dated March 20, 1973, an Amendment to
Lease dated January 1, 1978, an Amendment to Lease dated January 31, 1985 and a
Third Amendment to Lease dated December 24, 1987 (collectively, the “Lease”),
for the lease of certain real property located in Reno, Nevada (the
“Premises”).  The Premises constitute a portion of the Eldorado Hotel and Casino
(the “Eldorado Property”); and

 

WHEREAS, pursuant to the terms of the Lease, CS&Y has agreed to execute a Deed
of Trust and Assignment of Rents (hereinafter “Deed of Trust”) that will
encumber the Premises and the Eldorado Property as security for a loan to
Eldorado; and

 

WHEREAS, Eldorado has entered into a Loan Agreement with the Bank of America
National Trust and Savings Association and other participating banks
(hereinafter collectively “Banks”) for a $130,000,000 credit facility (the
“Loan”); and

 

WHEREAS, in connection with the Loan, the Banks have required the Deed of Trust
to encumber the Eldorado Property, including the Premises; and

 

WHEREAS, CS&Y has agreed to execute the Deed of Trust on the condition that
Eldorado agrees to indemnify and reimburse CS&Y in the event of any losses with
respect to certain provisions of the Deed of Trust.

 

NOW, THEREFORE, in consideration of the execution of the Deed of Trust and other
valuable consideration, Eldorado and CS&Y hereby agree as follows:

 

1.                                      Rents.  In the event that the Banks
exercise their rights to receive any payment of rent under the Lease as provided
in Section 3.1 of the Deed of Trust, or any other provision of the Deed of
Trust, and the Banks collect or receive all or any lease payments payable or
paid by Eldorado to CS&Y under the Lease (“Diverted Lease Payments”), or if for
any other reason the Banks receive direct payment from Eldorado of any Diverted
Lease Payments, then Eldorado shall immediately reimburse and pay to CS&Y the
amount of any such Diverted Lease Payments and Eldorado shall indemnify, defend,
protect and hold CS&Y harmless from and against any and all costs, expense or
fees (including reasonable attorneys fees) incurred by CS&Y in connection
therewith.

 

2.                                      Condemnation.  In the event that, during
any period of time that the Deed of Trust remains outstanding, there is a
condemnation of all or any portion of the Premises and the Banks receive all or
any portion of any award, damages or other payment or settlement made in

 

1

--------------------------------------------------------------------------------


 

connection with, or arising out of, such condemnation (collectively, a
“Condemnation Award”), and if the Banks do not immediately reimburse and pay to
CS&Y the value of CS&Y’s fee interest in the Premises as it may appear and be
valued at the time of the Condemnation Award (the “Premises Value”), then
Eldorado shall, within 30 days of payment of such Condemnation Award, reimburse
and pay to CS&Y, in cash, that portion of the Condemnation Award which
represents the Premises Value, calculated and determined as being encumbered by
the Lease (as such value is reasonably determined by CS&Y), and Eldorado shall
indemnify, defend, protect and hold CS&Y harmless from and against any and all
loss, costs, expenses or fees (including reasonable attorneys fees) incurred by
CS&Y in connection with the condemnation and the Condemnation Award.  Eldorado
shall have the option of paying to CS&Y all amounts payable under this Section 2
in full in cash or may amortize such payment over a five (5) year period,
together with interest at the prime rate or reference rate of the Bank of
America, N.T. & S.A. as published from time to time, plus one percent (1%).

 

3.                                      Partial Release.  The parties
acknowledge that the Deed of Trust encumbers the Eldorado Property, which is
described in the Deed of Trust as Parcels 1, 2, 3, 4 and 5.  Eldorado hereby
agrees that Eldorado shall not request or seek the full or partial release or
reconveyance of Parcels 1, 2, 3 or 5 from the lien of the Deed of Trust without
obtaining CS&Y’s prior written consent, which consent may be withheld in the
sole and absolute discretion of CS&Y; provided, however, that if, as of the date
of the release or reconveyance, the maximum permitted principal amount of the
Loan (excluding Protective Advances, as defined in the Deed of Trust) is not in
excess of 60% of the Fair Market Value (as defined in the Lease) of the portion
of the Eldorado Property that will remain subject to the lien of the Deed of
Trust, then CS&Y shall be obligated to consent to such release or reconveyance;
provided further, however, that Eldorado shall have the right, without the
consent of CS&Y, to obtain a release of a portion of Parcel 5 for road purposes
(the “Road Portion”).

 

4.                                      Loan to Value Ratio.  Notwithstanding
any provision of the Deed of Trust or the Lease to the contrary, Eldorado shall
have absolutely no right to request or permit the aggregate principal balance of
all obligations secured by the Deed of Trust (the “Total Debt”) to exceed at any
time an amount equal to sixty percent (60%) of the Fair Market Value of the
Eldorado Block Property as determined pursuant to the Third Amendment to the
Lease (the “Maximum Debt Cap”).  If CS&Y at any time determines that the Total
Debt exceeds the Maximum Debt Cap (as determined by CS&Y, and not by appraisal),
then CS&Y shall deliver written notice to Eldorado (the “Debt Notice”)
describing the amount of the Total Debt and the CS&Y’s calculation of the
Maximum Debt Cap. Within sixty (60) days after receipt of a Debt Notice,
Eldorado shall either:  (i) reduce the amount of the Total Debt to an amount
less than the Maximum Debt Cap as calculated by CS&Y, or (ii) deliver a written
notice to CS&Y requesting a determination of the then current Maximum Debt Cap
pursuant to appraisal in accordance with the provisions of the Third Amendment
to Lease (an “Appraisal Notice”).  If CS&Y does not receive an Appraisal Notice
within such sixty (60) day period, or if Eldorado does not reduce the Total Debt
below the Maximum Debt Cap within such sixty (60) day period, then Eldorado
shall be in default under the Lease and CS&Y shall have the right, in addition
to all of its other rights and remedies under the Lease, at any time thereafter,
to terminate the Lease by delivery of written notice of termination to
Eldorado.  If Eldorado timely delivers an Appraisal Notice to CS&Y, then
Eldorado and CS&Y shall fully cooperate, in good faith, to select an appraiser
and cause an appraisal to be conducted in accordance with the terms of the Third
Amendment to the Lease.  If

 

2

--------------------------------------------------------------------------------


 

the Total Debt exceeds sixty percent (60%) of the Fair Market Value as
determined pursuant to such appraisal, then Eldorado shall immediately reduce
the Total Debt to an amount less than sixty percent (60%) of the Fair Market
Value as determined by such appraisal.  If Eldorado does not so reduce the Total
Debt within sixty (60) days after completion of such appraisal, then CS&Y shall
have the right, in addition to all of its other rights and remedies under the
Lease, at any time thereafter, to terminate the Lease by delivery of written
notice of termination to Eldorado.  Notwithstanding any provision of this
Section 4 to the contrary, so long as the Deed of Trust fully encumbers
Parcels 1, 2, 3 and 5 (excluding the Road Portion), and so long as the
improvements on the Eldorado Property have not been damaged, destroyed or
condemned in any material manner, then Eldorado shall have no obligation to
reduce the principal balance of the Loan below $130,000,000; provided, however
that this sentence shall have no force or effect after retirement or refinance
of the Loan.

 

5.                                      Lease Default.  A default by Eldorado
under any provision of this Agreement shall constitute a material default by
Eldorado under the Lease.  To the extent necessary to enforce the provisions of
this Section 5, this Agreement shall constitute an amendment to the Lease. 
Except as amended by this Agreement, the Lease shall remain in full force and
effect.

 

6.                                      Successors and Assigns.  The terms,
covenants and conditions herein contained shall be binding upon and inure to the
benefit of the parties and their respective successors and assigns.

 

7.                                      Severability.  The unenforceability,
invalidity or illegality of any provision hereof with respect to any person or
circumstance shall not render the same provision unenforceable, illegal or
invalid as to other persons or circumstances, or render other provisions
unenforceable, invalid or illegal; in such event, the other provisions of this
Agreement shall remain in full force and effect, unless enforcement of this
Agreement as partially invalidated would be unreasonable or grossly inequitable
under all circumstances or would frustrate the purposes of this Agreement.

 

8.                                      Notices.  All notices, demands, requests
or other communications required or permitted hereunder shall be in writing and
shall be deemed to have been duly given or served if sent by (i) hand-delivery,
(ii) registered or certified mail, postage prepaid and return receipt requested,
or (iii) telecopy, which shall be effective only if followed by registered or
certified mail, and, in each case, addressed to the party intended at its
respective address set forth below.  Hand-delivery may be accomplished through
the use of a reputable courier service, including, without limitation, Federal
Express Company.  By giving at least seven (7) days’ prior written notice
thereof, any party shall have the right to change its address and specify any
other address within the United States of America.  The initial addresses of the
parties are as follows:

 

If to CS&Y:

C.S. & Y. Associates

 

c/o Daniel E. Siri

 

7 Rita Way

 

Orinda, California 94563

 

 

With a copy to:

Jeffery L. Siri

 

45 Scattergun Ct.

 

Reno, Nevada 89509

 

3

--------------------------------------------------------------------------------


 

If to Eldorado:

Eldorado Hotel Associates

 

295 North Virginia Street

 

Reno, Nevada 89501

 

Attn:  Robert Jones

 

All notices shall be deemed received on the date of hand-delivery or the date of
receipt by the addresses thereof, as shown upon the return receipt.  Rejection
or other refusal to accept or the inability to deliver because of changed
address of which no notice was given shall be deemed to be receipt of the notice
sent.  In the case of a notice given by telecopy and followed by registered or
certified mail, such notice shall be deemed given upon receipt of such telecopy.

 

9.                                      Interpretation.  The captions of this
Agreement are provided for convenience of reference only and shall not be deemed
to restrict or control the meaning of any provision hereof.  References to a
“party” or the “parties” shall mean CS&Y or Eldorado and their respective
successors and assigns as herein specified.  This Agreement constitutes the
entire agreement of the parties with respect to the subject matter hereof, and
any prior correspondence, memoranda or agreement, whether oral or written, are
replaced in their entirety by this Agreement.  Provisions of this Agreement
shall be construed reasonably, as a whole and in accordance with the express
intent of the language of this Agreement and such construction shall not be
presumed to be in favor of or against any party hereto, all in order to
effectuate the intent of the parties.  As used in this Agreement, the words
“including” or “such as”, or words of similar import, when following any general
statement shall not be construed to limit such statement to the specific items
mentioned, whether or not language of non-limitation such as “without
limitation” or “but not limited to”, or words of similar import, are used with
reference thereto, but rather shall be deemed to refer to all other terms or
matters that could reasonably fall within the broadest possible scope of such
statement.

 

10.                               Attorneys’ Fees.  If any action or other
proceeding (including arbitration) is commenced in order to obtain a declaration
of rights or seek other relief hereunder or by reason of the transactions
created hereby or otherwise arising out of this Agreement or any breach hereof,
the prevailing party in such action or proceeding shall be entitled to an award
of reasonable attorneys’ fees, in addition to costs of suit and such other
relief as the court or other entity may grant.

 

11.                               Amendment.  This Agreement may be modified
only by a written instrument signed by the parties.

 

12.                               Governing Law.  This Agreement shall be
governed by, and construed and interpreted in accordance with, the laws of the
State of Nevada.

 

13.                               Time.  Time is of the essence of this
Agreement and each and every provision hereof.

 

14.                               Counterparts.  This Agreement may be signed in
counterparts each of which shall be deemed an original and all of which, when
taken together, shall be deemed but one agreement.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Agreement on the day and
year first written above.

 

 

ELDORADO HOTEL ASSOCIATES LIMITED PARTNERSHIP, a Nevada Limited

 

Partnership

 

 

 

By:

RECREATIONAL ENTERPRISES, INC.,

 

 

a Nevada Corporation

 

 

Its: General Partner

 

 

 

 

 

 

 

 

By:

/s/ Donald L. Carano

 

 

 

Donald Carano

 

 

 

Its:       President

 

 

 

 

 

 

 

By:

HOTEL CASINO MANAGEMENT, INC.,

 

 

a Nevada Corporation

 

 

Its : General Partner

 

 

 

 

 

 

 

 

By:

/s/ Raymond J. Poncia, Jr.

 

 

 

Raymond J. Poncia, Jr.

 

 

 

Its:       Secretary

 

 

 

 

 

C.S.&Y. ASSOCIATES,

 

a Nevada General Partnership

 

 

 

 

 

By:

/s/ Donald L. Carano

 

 

Donald L. Carano individually and as Trustee

 

 

of The Sonya Carano Trust under Agreement

 

 

dated January 16, 1979

 

 

General Partner

 

 

 

 

 

By:

/s/ George E. Yori

 

 

George E. Yori, as Co-Trustee of The George

 

 

Yori and Genevieve Yori Family Trust under

 

 

Agreement dated September 28, 1981

 

 

General Partner

 

 

 

 

 

By:

/s/ Genevieve K. Yori

 

 

Genevieve K. Yori, as Co-Trustee of The

 

 

George Yori and Genevieve Yori Family Trust

 

 

under Agreement dated September 28, 1991

 

 

General Partner

 

5

--------------------------------------------------------------------------------


 

 

By:

/s/ George L. Siri

 

 

George L. Siri, as Co-Trustee of The Siri

 

 

Family Trust, under Agreement dated

 

 

December 13, 1991

 

 

General Partner

 

 

 

 

 

By:

/s/ Susan B. Siri

 

 

Susan B. Siri, as Co-Trustee of The Siri

 

 

Family Trust, under Agreement dated

 

 

December 13, 1991

 

 

General Partner

 

 

 

 

 

By:

/s/ Lena Carano

 

 

Lena Carano, as Trustee of The William and

 

 

Lena Carano Family Trust - Exemption Trust,

 

 

under Trust Agreement dated April 10, 1984

 

 

General Partner

 

 

 

 

 

By:

/s/ Lena Carano

 

 

Lena Carano, as Trustee of The William and

 

 

Lena Carano Family Trust - Survivors Trust,

 

 

under Trust Agreement dated April 10, 1984

 

 

General Partner

 

 

 

 

 

By:

/s/ Caryl Stringham

 

 

Caryl Stringham, as Trustee of The Caryl

 

 

Stringham Trust, under Trust Agreement dated

 

 

January 28, 1992

 

 

General Partner

 

 

 

 

 

By:

/s/ Lawrence Yori

 

 

Lawrence Yori, as Trustee of The Lawrence

 

 

Yori Trust, under Trust Agreement dated

 

 

November 2, 1992

 

 

General Partner

 

 

 

 

 

By:

/s/ Daniel E. Siri

 

 

Daniel E. Siri, as Co-Trustee of The Siri

 

 

1993 Irrevocable Trust, under Trust Agreement

 

 

dated June 18, 1992

 

 

General Partner

 

6

--------------------------------------------------------------------------------


 

 

By:

/s/ Jeffery L. Siri

 

 

Jeffery L. Siri, as Co-Trustee of The Siri

 

 

1993 irrevocable Trust, under Trust Agreement

 

 

dated June 18, 1992

 

 

General Partner

 

 

 

 

 

By:

/s/ Sally Dennison-Steinhauser

 

 

Sally Dennison-Steinhauser, as Co-Trustee of

 

 

The Siri 1993 Irrevocable Trust, under Trust

 

 

Agreement dated June 18, 1992

 

 

General Partner

 

7

--------------------------------------------------------------------------------
